 



Exhibit 10.1
August 19, 2005
 
Robert P. Dowski
8805 Mary Mead Court
Potomac, Maryland 20854
Dear Robert:
     On behalf of the Board of Directors (the “Board”) of The Allied Defense
Group, Inc. (the “Company”), I am very pleased to offer you the position of
Chief Financial Officer of the Company. This letter agreement clarifies and
confirms the terms of your employment with the Company.
1. POSITIONS; START DATE
     As Chief Financial Officer of the Company, you shall have the duties and
responsibilities customarily associated with such position and such duties as
may be assigned to you by the Chief Executive Officer and/or the Executive Vice
President of the Company. Your office will be at the Company’s headquarters,
located at 8000 Towers Crescent Drive, Suite 260, Vienna, Virginia 22182. You
agree not to actively engage in any other employment, occupation or consulting
activity that conflicts with the interests of the Company. Unless we mutually
agree otherwise, you will commence employment on August 22, 2005 (the “Start
Date”).
2. SALARY
     Your salary will be $17,500.00 per month ($210,000.00 annualized), payable
monthly in accordance with the Company’s standard payroll practice and subject
to applicable withholding taxes. Because your position is exempt from overtime
pay, your salary will compensate you for all hours worked. Your salary will be
reviewed and effective annually by the Board or its Compensation Committee, and
any adjustments will be effective as of the date determined by the Board or its
Compensation Committee.
3. BONUS
     In addition to your salary, commencing with respect to calendar year 2006
you will be eligible to earn an annual bonus of up to 40% of your base salary if
you meet or exceed certain performance standards which will be mutually
determined by you and the Chief Executive Officer and approved by the
Compensation Committee. The performance standards will be mutually determined
and approved prior to the beginning of each calendar year. You will be eligible
for an annual bonus for any calendar year only if you remain employed with the
Company as of December 31 of such calendar year. The bonus will be payable
within ten (10) days of the public release by the Company of its financial
results for the relevant calendar year. The bonus will be payable, at your
election, in cash and/or shares of Company common stock.

 



--------------------------------------------------------------------------------



 



For the August 22, 2005 — December 31, 2005 short period, you will be considered
for a discretionary bonus based on your performance during such period and the
financial results of the Company.
4. BENEFITS
     You will also be entitled, during the term of your employment, to such
employee benefits as the Company may offer from time to time, subject to
applicable eligibility requirements.
5. STOCK OPTION
     As we discussed, our compensation structure is weighted towards equity
ownership because we believe we will create the most value for the Company and
its shareholders over time by having employees think and act like, and therefore
be, owners. To this end, and subject to Compensation Committee approval, you
will be granted a five (5) year option to purchase 80,000 shares of Company
common stock, which will vest as to 20,000 shares on December 30, 2005 and at
the rate of 15,000 shares on the first day of September of each of 2006, 2007,
2008 and 2009, provided you remain in the employ of the Company on said dates.
The options will provide for accelerated vesting upon a Change of Control (as
defined below). The strike price will be the fair market value per share of such
stock on the last trading day immediately preceding the Start Date. The options
will be incentive stock options to the extent permissible under the Internal
Revenue Service code and regulations. Your option will be documented by delivery
to you of a stock option agreement. The Board (or the Committee) will consider
and may in its discretion issue future option grants to you based on your
performance, the Company’s operating results and other appropriate factors.
     For purposes hereof, the term “Change of Control” means:
(i) the acquisition (other than by the Company) by any person, entity or “group”
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries or any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), of 50% or more of either the then outstanding shares of common
stock or the combined voting power of the Company’s then outstanding capital
stock entitled to vote generally in the election of directors; or
(ii) individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such person
were a member of the Incumbent Board; or

2



--------------------------------------------------------------------------------



 



(iii) approval by the shareholders of the Company of (x) a reorganization,
merger, consolidation or share exchange, in each case, with respect to which
persons who were the shareholders of the Company immediately prior to such
reorganization, merger, consolidation or share exchange do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, consolidated
or other surviving company’s then outstanding voting securities, (y) a
liquidation or dissolution of the Company or (iii) the sale of all or
substantially all of the assets of the Company.
6. TERMINATION OF EMPLOYMENT
     Your employment may be terminated at any time by you or by the Company with
or without Cause, without prior written notice. This at-will employment
relationship cannot be changed except in writing signed by the Chief Executive
Officer of the Company or the Chairman of the Compensation Committee. The
following matters will provide the Company with justification for termination of
your employment with “Cause”:
     (a) your conviction of any act by you of fraud or embezzlement;
     (b) your conviction of any felony involving an act of dishonesty, moral
turpitude, deceit or fraud;
     (c) your conviction of any act of dishonesty or misconduct (whether in
connection with your responsibilities as an employee of the Company or
otherwise) that either materially impairs the Company’s business, goodwill or
reputation or materially compromises your ability to represent the Company with
the public; or
     (d) your material failure to perform your lawful duties to the Company
after receiving written notice from the Company describing such failure in
reasonable detail.
7. PAYMENTS UPON TERMINATION OF EMPLOYMENT
     If you terminate your employment or if the Company terminates your
employment with or without Cause, the Company will pay you any accrued and
unpaid compensation (subject to normal withholding and other deductions) to the
effective date of termination of your employment. In addition, if your
employment with the Company is terminated by the Company without Cause or if you
terminate your employment with the Company following (i) a material adverse
alteration or diminution in the nature or status of your authority, duties or
responsibilities from those in effect immediately prior to such change, (ii) a
reduction in your title of Chief Financial Officer, or (iii) a reduction in your
base salary: (a) you will be entitled to receive Severance Pay (as herein
defined); (b) you will be entitled to receive Continuing Benefits (as herein
defined); and (c) any non-vested stock option which is scheduled to vest as of
the next September 1 will vest as of the date of the termination of your
employment in an amount equal to the amount scheduled to vest as of said
September 1 multiplied by a fraction, the numerator of which shall be the number
of days of the then current September 1 — August 31 fiscal year up to

3



--------------------------------------------------------------------------------



 



and including the date of termination and the denominator of which will be 365.
For purposes hereof: “Severance Pay” means (i) payments equal to your base
salary at the time of the termination payable in monthly installments throughout
the period ending twelve (12) months from the date of employment termination;
and (ii) an amount equal to the average annual bonus earned by you (whether paid
or deferred) for the three most recent annual periods or such shorter period if
the termination occurs before you have served for three annual periods (such
amount shall be payable within forty-five (45) days after the end of the
applicable calendar year); and “Continuing Benefits” means medical, dental,
vision, long-term care, life and disability insurance coverage for one (1) year
following the termination at levels comparable to that provided immediately
prior to your termination (all at the cost of the Company except for any
contributions paid by you prior to the termination). Notwithstanding the
foregoing, if such termination occurs within twelve (12) months following a
Change of Control, the Severance Pay shall be payable, at your election, either
in a lump sum within thirty (30) days of the date of employment termination or
in periodic payments over a period not to exceed three (3) years.
8. NON-COMPETITION
     For a one (1) year period from and after termination of your employment for
any reason (except if such termination occurs within twelve (12) months
following a Change of Control), you shall not engage, directly or indirectly,
either on your own behalf or on behalf of any other person, firm, corporation or
other entity, in any business competitive with any business of the Company (or
any of its subsidiaries), in the geographic area or areas in which Company (or
any of its subsidiaries) is conducting business at the time of termination of
your employment, or own more than 5% of any such firm, corporation or other
entity. Upon any violation of the foregoing sentence, you will forfeit any
remaining amounts payable to you hereunder in addition to any other remedies
available to the Company as a result of the violation.
9. CONFIDENTIALITY
     With your employment comes the responsibility that you will honor any
confidentiality agreements you have signed with other entities. If you have any
confidential information or trade secrets, written, or otherwise known by you,
you agree not to bring them to the Company, and you agree not to use them in any
way. You attest that you have not signed a “non-competition” agreement or any
other agreement that would prohibit you from working here.
10. ADDITIONAL PROVISIONS
     The terms described in this letter agreement will be the terms of your
employment, and this letter supersedes any previous discussions or offers. Any
additions or modifications of these terms would have to be in writing and signed
by you and the Chief Executive Officer of the Company or the Chairman of the
Compensation Commission.
     The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the State of Delaware (except their
provisions governing the choice of law).

4



--------------------------------------------------------------------------------



 



     If you agree that this letter agreement evidences our agreement concerning
your employment with the Company, please indicate so by signing both copies of
this letter retaining one for your files.
     We are very excited about you joining us. I look forward to a productive
and mutually beneficial working relationship. Please let me know if I can answer
any questions for you about any of the matters outlined in this letter
agreement.

     
 
  Sincerely,
 
   
 
   
 
  Monte L. Pickens, Executive Vice President
and Chief Operating Officer

ACCEPTANCE
I accept employment with The Allied Defense Group, Inc. under the terms set
forth in this letter agreement:
 
 

Robert P. Dowski

5